PER CURIAM.
The trial court summarily denied defendant Holt’s motion to vacate judgment and sentence pursuant to rule 3.850, Florida Rule of Criminal Procedure. In its response, the state concedes error in the adjudication and sentence as to the second degree murder conviction. We reverse. Finding that the trial court erred in describing the murder conviction as a life felony instead of a first-degree felony punishable by life imprisonment, § 775.087(1), Fla.Stat. (1983), and that this error was further compounded when the trial court enhanced the conviction in the absence of a verdict finding that defendant Holt carried the firearm, Cline v. State, 443 So.2d 1065 (Fla. 3d DCA 1984); Lopez v. State, 470 So.2d 58 (Fla. 3d DCA 1985), we reverse and remand for correction of the adjudication and resentencing, if appropriate. Defendant’s remaining points lack merit.
Reversed and remanded.